Citation Nr: 0518285	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  98-05 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for stroke residuals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel

INTRODUCTION

The veteran had active service from September 1981 to August 
1994. 

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).  

Procedural history

In a February 1998 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
seizure disorder and stroke residuals.  The veteran disagreed 
with the February 1998 rating decision and the appeal was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in April 1998.  

The veteran testified at a Travel Board hearing in October 
2003.  The transcript of the hearing is associated with the 
veteran's claims folder.

In March 2004, the Board remanded this case for further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) which continued the previous denials.  


FINDINGS OF FACT

1.  Competent medical evidence relates the veteran's seizure 
disorder to her service connected Graves disease.

2.  The veteran did not have a stroke, and has no diagnosed 
stroke residuals.  



CONCLUSIONS OF LAW

1.  A seizure disorder is proximately due to or a result of 
the veteran's service connected Graves disease.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2004).

2.  Stroke residuals were not incurred as a result of the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
stroke residuals and a seizure disorder.  

While this claim has been adjudicated by the RO as a single 
issue-entitlement to service connection for stroke residuals 
and a seizure disorder-the Board finds that it is more 
appropriate to address these as separate issues.  This is 
true primarily for the practical reason that the issue of 
entitlement to service connection for a seizure disorder is 
being granted on a secondary basis, while the evidence does 
not support a claim based on a stroke in service.  The Board 
believes that addressing the issues in this manner results in 
no prejudice to the veteran, as both issues were adjudicated 
by the RO, albeit in a common format.  Moreover, the veteran 
has been given the opportunity to offer argument as to all 
matters being addressed by the Board.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.



The former well grounded claim requirement 

The RO initially denied the veteran's claim of entitlement to 
service connection for stroke residuals and a seizure 
disorder by finding that the claim was not well grounded.  
The VCAA has since eliminated the concept of a well grounded 
claim, and superseded the decision of the United States Court 
of Appeals for Veterans Claims (the Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. (2000) (per curiam), in which the Court held 
that VA could not assist in the development of a claim that 
was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), The Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

After notifying the veteran of the evidence needed to 
substantiate her claim, in the February 2005 SSOC the RO 
denied service connection on the substantive merits of the 
claim.  Thus, any procedural defect contained in past RO 
adjudications which applied the now obsolete well 
groundedness standard has since been rectified.  The veteran 
was given the opportunity to submit evidence and arguments in 
response.  The Board finds, therefore, that it can consider 
the substance of the veteran's appeal without prejudice to 
her.  See Bernard, 4 Vet. App. 384; VAOPGCPREC 16-92.   

The Board will apply the current standard of review in 
evaluating the veteran's claim below.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also, Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the February 1998 rating decision, by the April 
1998 statement of the case (SOC), and by the October 1999 and 
February 2005 SSOCs of the pertinent law and regulations, of 
the need to submit additional evidence on her claim, and of 
the particular deficiencies in the evidence with respect to 
her claim.  More significantly, letters were sent to the 
veteran in June 2003 and March 2004, with copies to her 
representative, which were specifically intended to address 
the requirements of the VCAA.  Those letters explained in 
detail the elements that must be established in order to 
grant service connection; they enumerated the evidence 
already received; and, provided a description of the evidence 
still needed to establish those elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the 
June 2003 VCAA letter, the RO informed the veteran that the 
RO would get such things as "[r]elevant Federal records, 
including service records, VA Medical Center records and 
records from other Federal agencies, such as the Social 
Security Administration."  She was also informed that VA 
would make reasonable efforts to get "[r]elevant records not 
in the custody of a Federal department or agency, to include 
records from State or local governments, private medical care 
providers, current or former employers, and other non-Federal 
governmental sources."  The March 2004 letter contained 
similar information.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004).  The June 2003 letter told the veteran 
to "give us enough information about your records so that we 
can request them from the person or agency that has them."  
The March 2004 letter told the veteran to send "any 
treatment records pertinent to your claimed condition(s), 
especially those which are recent (within the last 12 
months).  This includes reports or statements from doctors, 
hospitals, laboratories, medical facilities, mental health 
clinics, x-rays, physical therapy records, surgical reports, 
etc.  These should include the dates of treatment, findings, 
and diagnoses.  If you have not recently been examined or 
treated by a doctor and you cannot submit other evidence of 
increased disability, you may submit your own statement.  
This should completely describe your symptoms, their 
frequency and severity, and other involvement, extension and 
additional disablement caused by your disability.  If you 
have received any treatment from non-VA medical facility, 
please complete, sign and return the enclosed VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), for each non-VA doctor 
and medical care facility that treated you for your disorder.  
You must include the complete name and address of each doctor 
and medical facility and the approximate dates of treatment 
so that we can request your records.  If you have received 
any treatment from VA medical facility, please provide the 
name and location of the facility and the approximate dates 
of treatment on the enclosed VA Form 21-4138, Statement in 
Support of Claim."

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The March 2004 letter requested "[i]f 
there is any other evidence or information that you think 
will support your claim, please let us know.  If the evidence 
or information is in your possession, please send it to us."  

The Board finds that June 2003 and March 2004 letters 
properly notified the veteran and her representative of the 
information, and medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and they properly indicated which portion of that 
information and evidence is to be provided by the veteran and 
which portion the Secretary would attempt to obtain on behalf 
of the veteran.  The Board notes that, even though the June 
2003 letter requested a response within 30 days, and the 
March 2004 letter requested a response within 60 days, they 
both also expressly notified the veteran that she had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  Moreover, the veteran indicated at the 
October 2003 hearing her desire to waive the full one-year 
period for response.  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  In this case, the 
veteran's claim was initially adjudicated by the RO in 
February 1998, prior to the enactment of the VCAA in November 
2000.  Furnishing the veteran with VCAA notice prior to this 
initial adjudication was clearly impossible; VA's General 
Counsel has held that the failure to do so does not 
constitute error.  See VAOGCPREC 7-2004.  VA General Counsel 
opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2004).  Subsequent to 
furnishing the veteran with the VCAA letters in June 2003 and 
April 2004, the RO readjudicated her claim in a February 2005 
supplemental statement of the case.  Thus, any VCAA notice 
deficiency has been rectified.  Moreover, the Court recently 
held in Mayfield, No. 02-1077 (U.S. Vet. App. April 14, 2005) 
that timing errors such as this do not have the natural 
effect of producing prejudice and, therefore, prejudice must 
be pled as to it.  In Mayfield, the timing-of-notice error 
was found to be sufficiently remedied and cured by subsequent 
provision of notice by the RO, such that the appellant was 
provided with a meaningful opportunity to participate 
effectively in the processing of her claim by VA.  

The Board is therefore satisfied that the veteran was 
notified properly of her statutory rights; she is fully 
cognizant of them; and no amount of additional communication 
would result in any additional evidence pertinent to this 
claim.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA does 
not apply where there is extensive factual development in 
case which indicates no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
his claim].  See also Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran].

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, in response to the Board's March 2004 remand 
the veteran underwent a VA examination, the results of which 
are reported below.  The veteran identified records from a 
1997 hospitalization at Columbia Northside Hospital.  The RO 
requested and obtained these records.  The RO also obtained 
the veteran's service medical records and service 
hospitalization records from Fort Gordon, Georgia, and the 
veteran was afforded a VA examination in January 1998.  There 
is no indication that there exists any evidence which has a 
bearing on this case which has not been obtained.

The veteran has specifically contended in her February 2005 
VA Form 646 that her March 2004 VA examination was 
inadequate.  She stated that her examination was very brief, 
and that the examiner was a geriatric specialist, and that he 
was only doing the examination for extra income.  In the June 
2005 informal hearing, the veteran's representative contended 
that an examination by a specialist should be recommended in 
cases such as this one that presents a complicated disability 
picture, citing Hyder v. Derwinski, 1 Vet. App. 221 (1991).

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions are within the province of 
the adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).

The Board finds that the March 2004 examination report 
reflects a familiarity with and discussion of the veteran's 
clinical history, her service medical records, and her 
present complaints, as well as a personal examination of the 
veteran.  The examiner, Dr. L.J.F., appears to be fully 
qualified to answer the questions posed.  He is identified as 
an MD and Ph.D., and a board-certified neurologist.  And the 
Board is satisfied that he adequately analyzed the available 
data in reaching his conclusion.  If indeed he has some 
specialization in geriatrics, the Board can identify no 
statutory or regulatory provision that renders him 
unqualified to render an opinion on the veteran's disability.  
See Guerrieri, 4 Vet. App. at 473, Goss v. Brown, 9 Vet. App. 
109, 114-15 (1996), YT v. Brown, 9 Vet. App. 195, 201 (1996) 
and Rucker v. Brown, 10 Vet. App. 67, 74 (1997), all of which 
generally stand for the proposition that any health care 
professional is qualified to render a medical opinion.  
Further, the examiner made findings that were pertinent to 
the matter, and that were responsive to the questions asked 
of him.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board can find nothing to indicate that the examination 
was cursory or that the examiner did not give adequate 
attention to the veteran's complaints.  That the examiner's 
findings do not support the veteran's complaints is not a 
reason to find the examination inadequate.  Moreover, as a 
person without medical training, the veteran is not competent 
to comment on matters requiring medical expertise, such as 
the adequacy of a medical examination.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Accordingly, the 
Board rejects the veteran's contention and request that 
another examination be scheduled.  See also Counts v. Brown, 
6 Vet. App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992) [VA's . . . . "duty to assist" is not a 
license for a "fishing expedition" to determine if there 
might be some unspecified information which could possibly 
support a claim].   

With respect to the request for another specialist's opinion, 
the Board may obtain an advisory medical opinion from an 
independent medical expert when, in its opinion, a medical 
opinion is warranted by the medical complexity or controversy 
involved in the appeal. 38 U.S.C.A. § 7109 (West 2002); 38 
C.F.R. § 20.901(d) (2004).  The necessity of obtaining such 
an opinion is left to the discretion of the Board.  See 
Bielby v. Brown, 7 Vet. App. 260, 269 (1994).

In this case, the Board finds that there is no issue of such 
medical complexity or controversy as would warrant an 
independent medical opinion.  In this regard, the Board notes 
that March 2004 VA opinion specifically addresses the 
diagnostic confusion raised in the medical record.  It 
accounts for and explains prior diagnostic testing and the 
reasons for the discrepancy in prior diagnoses.  The Board 
can find nothing to indicate that the examination was cursory 
or that the examiner did not give adequate attention to the 
veteran's complaints.  

The veteran and her representative have been accorded ample 
opportunity to present evidence and argument in support of 
her appeal.  The veteran was informed of her right to a 
hearing and was presented several options for presenting 
personal testimony; she requested a BVA hearing, and she 
presented personal testimony at a hearing chaired by the 
undersigned Veteran's Law Judge.  She also testified at a 
hearing before a RO hearing officer; and, the veteran's 
representative has submitted written argument in her behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  
Accordingly, the Board will proceed to a decision on the 
merits.   

1.  Entitlement to service connection for a seizure disorder.

The veteran is seeking service connection for a seizure 
disorder.

As an initial matter, the Board observes that the veteran 
does not contend, nor does the record on appeal demonstrate, 
that her claimed seizure disorder had its onset during her 
period of military service.  The first identification of such 
a disorder of record occurred in 1997, approximately three 
years after the veteran left military service.  She 
specifically stated this at her October 2003 hearing.  Her 
contention is that her seizure disorder is a residual of a 
stroke incurred during military service in 1992.  As will be 
discussed in detail below, the evidence does not support her 
claim with respect to a stroke in service.  However, as will 
now be addressed, the evidence does support a claim of 
entitlement to service connection for a seizure disorder on a 
secondary basis, as due to her service-connected Graves 
disease.  

While the veteran has not specifically raised the issue of 
entitlement to service connection on a secondary basis, or 
put forward any argument with respect to a relationship 
between her seizure disorder and Graves disease, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  See Floyd v. 
Brown, 9 Vet. App. 88 (1996).  Moreover, as the claim is 
being granted on this basis, there is no question of any 
prejudice to the veteran.  See Bernard, 4 Vet. App. 384 [when 
the Board addresses in a decision a question that has not 
been addressed by the RO, it must consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby].  Accordingly, the Board will proceed to address 
entitlement on this basis.

Pertinent Law and Regulations 

The general laws and regulations governing direct service 
connection are set out below.

Secondary service connection

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2004); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis 

With reference to the Wallin elements set out above, the 
Board notes that the veteran has been service-connected for 
Graves disease, which is defined as "a disorder of the 
thyroid."  See Dorland's Illustrated Medical Dictionary 482 
(28th ed. 1994).  The medical evidence of record, including 
the most recent VA examination (March 2004) shows that the 
veteran has a current seizure disorder.  While the examiner 
found that there was "some doubt" about the diagnosis, he 
concluded that "it is at least as likely as not that the 
patient actually has epilepsy."  

The evidence thus demonstrates that the veteran has a current 
disability, and the first element of the Wallin analysis has 
been satisfied.  In addition, it is uncontroverted that the 
veteran is service-connected for a thyroid disorder (Graves 
disease).  Wallin element (2) has also been met.

The question which must be answered by the Board is whether 
the veteran's seizure disorder is proximately due to, or the 
result of, her service-connected thyroid disorder.  In that 
connection, there appears to be only one medical nexus 
opinion of record that directly addresses such a 
relationship.  In a January 1998 VA endocrine diseases 
examination, the examiner diagnosed a "[s]eizure disorder 
related to thyroid disease."  The Board has identified no 
medical opinion to the contrary.  In short, there is an 
uncontradicted medical opinion that relates the veteran's 
seizure disorder to her service-connected thyroid disorder.  
All three parts of the Wallin test have been met.

The Board notes that the January 1998 VA examiner 
specifically attributed right hemiparesis, including foot 
drop, to the veteran's seizure disorder.  He also noted loss 
of vibratory sense on the right side of the face.  An August 
1997 letter from Dr. M.T. appears to relate the veteran's 
claimed speech difficulties to her facial neurological 
impairment.  An October 1997 medical certificate identified 
slowed speech as a seizure residual.  These symptoms are 
therefore considered components of the service-connected 
seizure disorder.

For the reasons and bases expressed above, the Board 
concludes that the evidence of record supports a grant of 
service connection for a seizure disorder with right 
hemiparesis, facial neurological and speech impairment, as 
secondary to the veteran's service-connected Graves disease.  
The appeal is accordingly granted.

2.  Entitlement to service connection for stroke residuals.

The veteran contends that she suffered a stroke in service in 
1992, and that she currently suffers residuals of that 
stroke.  Among the claimed residuals is a seizure disorder.  
As discussed above, that issue has been granted on an 
alternative basis.


Pertinent Law and Regulations 

Direct service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Current disability

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

As the Court has held, the regulatory definition of 
"disability" is the ". . . impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions. . ."  38 C.F.R. § 4.1 (2004); Hunt v. Derwinski, 
1 Vet. App. 292, 296 (1991). 

Chronicity and continuity

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic.".  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be substantiated if (1) the condition is noted during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

Analysis 

As noted above, in order for service connection to be granted 
on a direct basis, three elements must be present: (1) a 
current disability; (2) in-service injury or disease; and (3) 
medical nexus.  See Hickson, supra.

The Board notes initially that the veteran has sought 
treatment over the years since she left service for numerous 
and varied medical conditions in addition to that currently 
on appeal.  Service connection is already in effect for 
migraine headaches, Graves disease, pteregium of the right 
eye, petellofemoral syndrome of the right leg, and a fracture 
of the left ankle.  Moreover, service connection is also in 
effect for a conversion disorder with lower extremity 
weakness and dysarthria.  And, as addressed separately in 
this decision, service connection is being granted for a 
seizure disorder with right hemiparesis, facial neurological 
and speech impairment.  The claim addressed here, as 
adjudicated by the RO, is specifically limited to stroke 
residuals.  

The veteran contends that she suffered a stroke in the 
service in 1992, and that she currently suffers residual 
disability from that incident.  At her October 2003 Travel 
Board hearing, the veteran claimed that her current residuals 
consist of coordination problems and weakness in her 
extremities, in particular, her right side.  However, the 
Board notes that the symptoms of lower extremity weakness are 
already service-connected as a component of the veteran's 
conversion disorder.  

The Board acknowledges that the specification of lower 
extremity weakness in the grant of service connection for a 
conversion disorder does not fully encompass the broader 
claim of right-sided weakness, which also appears to include 
the upper extremities, the face and the torso.  However, the 
January 1998 VA examiner specifically attributed right 
hemiparesis, including foot drop, to the veteran's seizure 
disorder, for which service connection has been separately 
granted.  He also noted loss of vibratory sense on the right 
side of the face.  Speech therapy progress notes from August 
1997 also show significant facial asymmetry during speech.  A 
July 1997 triage note shows that the veteran's speech was 
garbled.  An August 1997 letter from Dr. M.T. confirms the 
associated symptoms of speech difficulties and appears to 
relate them to her facial neurological impairment.  An 
October 1997 medical certificate identified slowed speech as 
a seizure residual.  These symptoms are therefore 
specifically covered by the service-connected seizure 
disorder and cannot now be separately service connected under 
another diagnosis.  See 38 C.F.R. § 4.14 (2004); Fanning v. 
Brown, 4 Vet. App. 225 (1993) [the evaluation of the same 
disability under various diagnoses is to be avoided].  

Thus, it appears that in consideration of the grant of 
service connection for a seizure disorder with right 
hemiparesis, facial neurological and speech impairment, and 
the already service-connected conversion disorder with lower 
extremity weakness, there is left no current disability to be 
adjudicated as a residual of the claimed in-service stroke.  
To the extent that the veteran claims other symptoms as 
stroke residuals, she has offered neither testimony nor 
medical evidence of such residuals.  It is the veteran's 
responsibility to present and support a claim for benefits.  
See 38 U.S.C.A. § 5107(a) (West 2002).  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Moreover, symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board therefore believes that in the absence of an 
identified residual disability for which service connection 
has not already been granted, service connection may not now 
be granted.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

However, for the sake of a complete discussion, the Board 
will alternatively assume that some additional residual 
disability in fact exists.  The Board has the fundamental 
authority to decide a claim in the alternative.  See Luallen 
v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. 
Brown, 8 Vet. App. 91, 92 (1995). 

With respect to the second Hickson element, the service 
medical records do not in fact demonstrate or even suggest 
that the veteran was diagnosed or treated for a stroke during 
service.  At her October 2003 hearing she contended that she 
suffered a stroke in 1992 as a complication of a cervical 
biopsy that was conducted as a result of abnormal cells 
detected during a physical examination.  However, a review of 
the records of the 1992 biopsy and the physical evaluation 
board proceedings shows no reference to a stroke.  Indeed, a 
review of those records by the March 2004 VA examiner left 
him with the conclusion that it was unlikely (less than 5%) 
that the veteran ever had a stroke.  He noted that the normal 
MRI studies and inconsistent findings on numerous 
examinations, as well as the lack of mention of a stroke in 
the original notes in 1992 despite a thorough workup, and the 
general rarity of strokes in women of the veteran's age at 
the time make such a diagnosis untenable.  

The Board concedes that the post-service record is replete 
with references to a stroke and to a cerebral vascular 
accident or CVA.  The August 1997 letter from Dr. M.T. noted 
a stroke in 1992.  April 1998, May 1998 and January 1999 VA 
outpatient progress notes listed "CVA" under prior medical 
history.  An October 1997 medical certificate lists a 
questioned diagnosis of stroke in 1992, as did February and 
August 1998 medical records.  An August 1997 medical 
certificate attributes the veteran's seizure disorder to a 
CVA in 1992.  

These references all share in common that they are not 
accompanied by any identified review of the veteran's service 
medical records.  As such, they are deemed to be recitations 
of the veteran's statements and historical account, and the 
Board accords them little weight of probative value with 
respect to a diagnosis of a stroke.  See Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995) [a medical opinion that is based on 
the veteran's recitation of medical history, and unsupported 
by clinical findings, is not probative].  Moreover, the Court 
has held that post-service reference by an examiner to 
injuries sustained in service that is not accompanied by a 
review of service medical records by that examiner is not 
competent medical evidence.  Grover v. West, 12 Vet. App. 
109, 112 (1999).  Further, an examiner's impression based 
upon an inaccurate factual premise has no probative value.  
See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of lay history, unenhanced by any additional 
medical comments by the physician, is not transformed into 
competent medical history).

With respect to the questioned diagnoses, the Court has held 
that medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).

Of the evidence that specifically mentions a stroke, only the 
March 2004 VA examiner's opinion is clearly identified as 
having been based on a review of the service medical records.  
His conclusion, as stated above, is that the veteran did not 
suffer a stroke in service.

The veteran clearly believes that she suffered a stroke.  She 
contends in her April 2005 VA Form 646 that a psychiatrist at 
Walter Reed told her that this was not something she was 
making up, but resulted from a medical mishap at Fort Gordon 
that was not documented.  She also stated in her hearing that 
a physician at Walter Reed told her she had a stroke.  While 
the veteran is competent to describe her symptoms, her 
account of what a physician purportedly said, filtered as it 
is through a layperson's sensibilities, is not competent 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).

The veteran is also competent to describe symptoms she 
experienced during service; however, again, as a layperson, 
she is not competent to diagnose a stroke or to relate in-
service symptoms to a particular diagnosis or specific 
etiology.  See Espiritu, 2 Vet. App. at 494-5.  Moreover, the 
Court has held that a veteran's version of events from past 
may be of limited credibility and probative value in the 
absence of medical records showing treatment for the claimed 
disorder.  See Curry v. Brown, 7 Vet. App. 59 (1994).

The Board also finds it significant that the veteran did not 
report that she suffered a stroke in service, either to VBA 
or to her health care providers until she was treated in 1997 
for a seizure.  See Shaw v. Principi, 3 Vet. App. 365 (1992) 
[a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].

Therefore, the Board concludes that the veteran did not 
suffer a stroke in service.  However, the Board believes that 
the veteran's claim encompasses the assertion that those 
residuals resulted from the biopsy procedure and resultant 
hemorrhaging.  Indeed, at her October 2003 hearing, the 
veteran contended that the physical examination and resulting 
biopsy triggered everything.  The cervical biopsy is clearly 
documented in the service medical records.  Therefore, to the 
extent of that treatment, the second Hickson element is met.  

With respect to the third Hickson element, as noted above, 
the veteran has identified no current residuals of either the 
claimed in-service stroke, or of the in-service examination 
and biopsy that are not already service connected.  The 
veteran was afforded a VA examination in March 2004 for the 
purpose of obtaining a nexus opinion as to the seizure 
disorder and stroke residuals.  The examiner concluded that, 
as the veteran's seizures began in 1997 and there is no 
mention in the service records of any sort of brain injury or 
disease, it is less likely than not (less than 50 percent) 
that there is any connection between the seizures and the 
veteran's military service or any injury or disease noted in 
the service medical record.  The examiner did not address any 
additional residuals, as none have been claimed.  The Board 
can identify no other medical opinion that purports to relate 
additional non-service-connected residuals either to the in-
service stroke or to the 1992 examination and biopsy.  In the 
absence of a current disability, VA has no duty to obtain 
such an opinion.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  See also 
38 U.S.C.A. § 5103A(a)(2) (West 2002).  Accordingly, the 
third Hickson element is not met.

The competent medical evidence of record shows quite 
convincingly that the veteran did not suffer a stroke in 
service, and that no current residual disability exists that 
has not already been service connected.  The primary evidence 
in support of the veteran's claim comes from her own 
contentions.  However, it is now well established that 
although she is competent to report on her symptoms, as a lay 
person without medical training the veteran is not competent 
to relate those symptoms to a particular diagnosis or 
specific etiology.  Espiritu, 2 Vet. App. at 494-5.  

The Board therefore finds that a preponderance of the 
evidence is against a showing that the veteran has current 
stroke residuals, or any current disability resulting from 
the 1992 examination and biopsy.  The veteran's claim of 
entitlement to service connection for stroke residuals is 
denied.


ORDER

Service connection for a seizure disorder is granted.

Service connection for stroke residuals is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


